UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6662


CALVIN L. GADDY, a/k/a Calvin Lyndale Gaddy,

                Plaintiff - Appellant,

          v.

MR. ROBERT WARD; MRS. ANN HALLMAN; WARDEN LARRY CARTLEDGE;
AMY MACHANN, FSS#; ATTORNEY GENERAL’S OFFICE,

                Defendants - Appellees,

          and

DONALD ALTMAN, Perry C.I., SCDC #261468,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:12-cv-03549-JFA)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin L. Gaddy, Appellant Pro Se.    Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood,
South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Calvin     Lyndale    Gaddy        appeals   the    district    court’s

orders adopting the magistrate judge’s report and recommendation

and granting summary judgment in favor of the Defendants on his

42 U.S.C. § 1983 (2012) complaint, and denying reconsideration.

We   have      reviewed    the     record    and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Gaddy v. Ward, No. 8:12-cv-03549-JFA (D.S.C. Mar. 18,

2014;    Apr.     28,     2014).       We    deny     Gaddy’s      petition    for   an

extraordinary writ.          We dispense with oral argument because the

facts    and    legal     contentions       are    adequately     presented     in   the

materials       before    this     court    and    argument      would   not   aid   the

decisional process.

                                                                               AFFIRMED




                                             3